Title: To Thomas Jefferson from John Bondfield, 28 April 1789
From: Bondfield, John
To: Jefferson, Thomas


Bordeaux, 28 Apr. 1789. No arrivals since his of [25th.] From public prints up to 4 Mch. the states have chosen representatives for Congress except North Carolina: “General Washington President John Adams Vice. Mr. Jay appears to have had many Voices for Vice. Your State is represented … by J. Page, James Maddison, Saml. Griffin, Andrew Moore, R. H. Lee and Alexr. White.—Great disunion in New York State. Govr. Clinton having exercisd the Charge since the revolution gives rise to reflections and Political oppressions. Genl. Schuyler and Judge Yates are chosen for New York in Congress.” Meeting at New York having taken place 8 Mch., they expect returns of debates by first ship. Short and Rutledge are at Bordeaux and both in good health.
